41 U.S. 89 (____)
16 Pet. 89
HUGH M. KEARY, PATRICK F. KEARY, AND CHARLES A. LACOST PLAINTIFFS IN ERROR,
v.
THE FARMERS AND MERCHANTS BANK OF MEMPHIS, DEFENDANTS IN ERROR.
Supreme Court of United States.

*91 The case was argued by Mr. Henderson, for the plaintiffs in error; and by Mr. Jones, for the defendants.
*93 Mr. Justice STORY delivered the opinion of the Court.
This is a writ of error to the Circuit Court of the district of Mississippi. The original action is assumpsit upon a promissory note, signed by Hugh M. Keary and Patrick F. Keary, dated at Pinkneyville, in the state of Mississippi, on the 18th of February, 1838, whereby (as the declaration alleges) the makers promised twelve months after date, to pay to Charles A. Lacoste, by the name and description of Briggs, Lacoste, and Company, or order, four thousand eight hundred and sixty-three dollars and fifty-five cents, payable and negotiable at the Planters Bank in Natchez, and which note was endorsed by Lacoste, by the name and description of Briggs, Lacoste, and Company, to the plaintiff, The Farmers and Merchants Bank of Memphis. The declaration avers that the plaintiffs are citizens of Tennessee, and that the defendants are citizens of Mississippi; the makers and the endorser being joined in the suit. This joinder was in pursuance of a statute of Mississippi, of the 13th of May, 1837, (Laws of Mississippi, edit. 1838, p. 717,) whereby it is enacted, "That in all actions founded upon bills of exchange and promissory notes, the plaintiffs shall be compelled to sue the drawers and endorsers, living and resident in this state, in a joint action; and such suit shall be commenced in the county where the drawer or drawers reside, if living in the state; and if the drawer or drawers be dead, or reside out of the state, the suit shall be brought in the county where the first endorser resides." It seems that this statute had been adopted by the district judge of the district of Mississippi, in the absence of the judge of this Court, assigned to that circuit by a rule of Court; and upon the footing of that rule the present suit was brought.
The makers of the note pleaded a plea to the jurisdiction of the *94 Court, averring that the cause of action accrued to the plaintiffs by virtue of the promissory note made payable to and endorsed by Lacoste to them; and that they, the makers, at the time of making the note and at the time of the commencement of the action, were citizens and residents of the state of Mississippi. To this plea there was a demurrer, which upon the hearing was overruled, and the makers assigned to plead over; which, having failed to do; and Lacoste, the other defendant, having failed to appear, judgment was finally rendered against all the defendants; and from that judgment the present writ of error has been brought to this Court.
The first and main question presented to us for consideration is, whether the present action is sustainable in the Circuit Court jointly against the makers and the endorser, under the circumstances disclosed in the record. In our judgment it is not. The statute of Mississippi, proprio vigore, is of no force or effect in the Courts of the United States, it not being competent for any state legislature to regulate the forms of suits or modes of proceeding or pleadings in the Courts of the United States; but the sole authority for this purpose belongs to the Congress of the United States. So far as the acts of Congress have adopted the forms of process, and modes of proceeding and pleadings in the State Courts, or have authorized the Courts thereof to adopt them, and they have been actually adopted, they are obligatory; but no farther. But no Court of the United States is authorized to adopt by rule any provisions of state laws which are repugnant to or incompatible with the positive enactments of Congress upon the subject of the jurisdiction, or practice, or proceedings in such Court.
It is obvious that the latter clause of the statute of Mississippi already cited, which provides for the bringing of suits upon bills of exchange or promissory notes, in the county where the drawers live, or, under certain circumstances, in the county where the first endorser lives, is utterly incompatible with and repugnant to the known organization and jurisdiction of the Courts of the United States. Suits in these Courts are, by the judiciary act of 1789, ch. 20, sect. 11, to be brought in the district whereof the defendant (being a citizen of the United States) is an inhabitant, or in which he shall be found at the time of serving the writ; and the *95 suits are cognisable in no other places than those assigned for the regular holding of the terms of the Courts. There is no pretence therefore to say, that the Circuit Court could by any rule adopt the state law upon this subject.
As little real ground is there for maintaining, that the Court had authority to adopt the other part of the state statute requiring that the drawers and endorsers of bills of exchange and promissory notes should be compellable to be joined by the plaintiff in a joint action. The judiciary act of 1789, ch. 20, in the eleventh section, gives jurisdiction to the Circuit Court of suits between a citizen of the state where the suit is brought, and a citizen of another state; and, among other exceptions, not applicable to the present suit, it excepts "any suit to recover the contents of any promissory note or other chose in action in favour of an assignee, unless the suit might have been prosecuted in such Court to recover the contents, if no assignment had been made; except in cases of foreign bills of exchange." It is plain upon the language of this clause, that as the makers and the payee of the promissory note in this case, were all citizens of Mississippi, no suit could have been maintained between them, (the original parties,) in the Circuit Court. But the same objection does not apply to a suit on the same note by the plaintiffs as endorsees against their immediate endorser, Lacoste; for there is an immediate privity of contract between them, and they are citizens of different states. This was long since settled by the decision of this Court in Young v. Bryan, 6 Wheat. 146. So that it is manifest, that as between the makers and the plaintiffs the present suit is not maintainable; and as between the endorser and the plaintiffs as endorsees, it is maintainable by the laws of the United States. The result therefore of giving effect to the statute of Mississippi, and the rule of the Court adopting the same, would be either that the Circuit Court, in contravention of the express terms of the judiciary act of 1789, ch. 20, would be obliged to maintain jurisdiction over the makers, which is prohibited by that act, or else would be compellable to surrender jurisdiction over the endorser, which the same act confers on it. Certainly such a doctrine cannot be asserted to be well founded in law. If it were admitted, it would enable the state legislatures, by merely changing the modes of remedial justice, or requiring different parties under different and *96 distinct contracts to be joined in one and the same suit, to oust the Courts of the United States of all the legitimate jurisdiction conferred upon them by the Constitution and the acts of Congress.
For these reasons we are of opinion that the present suit, so far as it respects the jurisdiction of the Circuit Court over the makers of this note, is ill founded; and that the plea of the makers to the jurisdiction is good in point of law; and that the suit being a joint action, found upon distinct and independent contracts, is incapable of being sustained in the Courts of the United States against any of the defendants. The consequence is, that the judgment must be reversed, and the cause remanded to the Circuit Court, with directions that the plaintiffs take nothing by their writ.
This cause came on to be heard on the transcript of the record from the Circuit Court of the United States for the southern district of Mississippi, and was argued by counsel. On consideration whereof, it is now here ordered and adjudged by this Court, that the judgment of the said Circuit Court in this cause be, and the same is hereby, reversed and annulled; and that this cause be, and the same is hereby, remanded to the said Circuit Court, with directions to enter judgment for the defendants, in conformity to the opinion of this Court.